DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17119090 filed on December 11th, 2020 in which claims 1-19 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 12/11/2020 are acceptable for examination proceedings.

Election/Restrictions
6.	Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/01/2022.

Response to Arguments
7.	Applicant’s arguments, see the remarks, filed on 06/30/2022, with respect to the rejection of claims 1-9 and 12-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ito (US Pub. Nº 2007/0218375).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (US Pub. Nº 2008/0238967), in view of Ito (US Pub. Nº 2007/0218375).

11.	Regarding independent claim 1: Busch et al. disclosed an image forming apparatus ([0048], line 1; also see Fig. 11) comprising:
 	a printhead ([0114], line 2; also see Fig. 11, reference 56) configured to add energy to an image material ([0114], line 1; also see Fig. 11, reference 55); and 
 	a control unit ([0116], line 4) configured to output, based on image data, a signal pattern for controlling energy to be added by the printhead ([0447], lines 2-4 and [0448], lines 1-2) to the image material including a plurality of color development layers that have different color development characteristic and develop colors in accordance with the added energy ([0030], lines 6-11 and [0087], lines 1-8), 
 	wherein at least two of the plurality of color development layers can be caused to develop colors in a single pass ([0384], lines 1-5).
 	Busch et al. also disclosed outputting synchronously ([0365], lines 1-2) signal pulses to develop at least two different colors that do not overlap in heating time nor in heating temperature ranges ([0044], line 1; also see Fig. 7), but did not explicitly disclose wherein when causing at least two of the plurality of color development layers to develop colors, the control unit generates, based on at least two signal patterns generated to cause the at least two color development layers to develop colors, a signal pattern of an OR of the at least two signal patterns and outputs the signal pattern.
 	Ito disclosed an image forming apparatus (see Fig. 1) comprising a thermal head ([0038], line 4; also see [0155], lines 1-2; the case where the material is thermosensitive), for developing at least two colors in a plurality of color developing materials ([0156], line 1), wherein when causing at least two of the plurality of color development materials to develop colors, the control unit generates, based on at least two signal patterns generated to cause the at least two color development materials to develop colors, a signal pattern of an OR of at least two parallel gradation heating data from a drive signal generator ([0076], lines 1-3 and [0077], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ito with those of Busch et al. by generating a signal pattern of an OR of at least two of the signal patterns in order to improve the degree of freedom in the design of the color formation material as disclosed by Ito in paragraph [0086].

12.	Regarding claim 2: The combination of Busch et al. and Ito disclosed the image forming apparatus according to claim 1, wherein the signal pattern defines a heating temperature and a heating time to the image material by a pulse width and the number of pulses (Busch et al. [0030], lines 4-11. Also see Figs. 7 and 23, different pulse widths are used to control different color development layers).

13.	Regarding claim 3: The combination of Busch et al. and Ito disclosed the image forming apparatus according to claim 1, wherein the plurality of color development layers include color development layers corresponding to yellow, cyan, and magenta, respectively (Busch et al. [0087], lines 1-8; also see Fig. 7).

14.	Regarding claim 5: The combination of Busch et al. and Ito disclosed the image forming apparatus according to claim 3, wherein the plurality of color development layers are stacked in an order of cyan, magenta, and yellow from a side on which the energy is added by the printhead (Busch et al. [0108], lines 1-3; also see Fig. 9, references 24, 26 and 28 respectively).

15.	Regarding claim 6: The combination of Busch et al. and Ito disclosed the image forming apparatus according to claim 1, wherein in the at least two signal patterns, the control unit superimposes signals while aligning ON - 37 -10193306US01/P219-0311WOUS timings of first signals (Busch et al. Fig. 6, the control unit superimposes signals while aligning ON - 37 -10193306US01/P219-0311WOUS timings of first signals of regions A and B).

16.	Regarding claim 7: The combination of Busch et al. and Ito disclosed the image forming apparatus according to claim 1, wherein in the at least two signal patterns, the control unit superimposes signals while aligning ON timings of final signals (Busch et al. Fig. 6, the control unit superimposes signals while aligning ON timings of final signals for regions E and D).

17.	Regarding claim 8: The combination of Busch et al. and Ito disclosed the image forming apparatus according to claim 1, wherein in the at least two signal patterns, the control unit superimposes signals while aligning ON timings of signals at center positions (Busch et al. Fig. 6, the control unit superimposes signals while aligning ON timings of signals at center positions for regions E and C).

18.	Regarding claim 9: The combination of Busch et al. and Ito disclosed the image forming apparatus according to claim 1, wherein in the at least two signal patterns, the control unit superimposes signals such that ON timings of first signals are not aligned (Busch et al. Fig. 6, the control unit superimposes signals such that ON timings of first signals are not aligned for regions A and C).

19.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (US Pub. Nº 2008/0238967), in view of Ito (US Pub. Nº 2007/0218375) as applied to claims 1-3 and 5-9 above and further in view of Yokoyama (US Pub. Nº 2008/0056793).

20.	Regarding claim 4: The combination of Busch et al. and Ito disclosed the image forming apparatus according to claim 3.
 	The combination of Busch et al. and Ito is silent about wherein the plurality of color development layers are stacked in an order of yellow, magenta, and cyan from a side on which the energy is added by the printhead.
 	Yokoyama disclosed an image forming apparatus (Fig. 1, reference 1), comprising a thermal head ([0045], line 3; also see Fig. 2, reference 7), for developing colors in a plurality of image developing layers of an image material ([0080], line 1; also see Fig. 12, reference 40), wherein the plurality of color development layers are stacked in an order of yellow, magenta, and cyan from a side on which the energy is added by the printhead (See Fig. 12, references 41, 42 and 43 respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yokoyama with those of the combination of Busch et al. and Ito by organizing the different color developing layer as needed in order to control the amount of heat required to develop each layer.

21.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (US Pub. Nº 2008/0238967), in view of Ito (US Pub. Nº 2007/0218375).

22.	Regarding independent claim 12: Busch et al. disclosed a control method of an image forming apparatus ([0062], lines 1-2) including a printhead ([0114], line 2; also see Fig. 11, reference 56), comprising: 
 	a control ([0116], line 4) step of outputting, based on image data, a signal pattern for controlling energy to be added by the printhead ([0447], lines 2-4 and [0448], lines 1-2) to an image material including a plurality of color development layers that have different color development characteristics and develop colors in accordance with the added energy ([0030], lines 6-11 and [0087], lines 1-8), wherein at least two of the plurality of color development layers can be caused to develop colors in a single pass ([0384], lines 1-5).
 	Busch et al. also disclosed outputting synchronously ([0365], lines 1-2) signal pulses to develop at least two different colors that do not overlap in heating time nor in heating temperature ranges ([0044], line 1; also see Fig. 7), but did not explicitly disclose wherein in the control step, when causing at least two of the plurality of color development layers to develop colors, based on at least two signal patterns generated to cause the at least two color development layers to develop colors, a signal pattern of an OR of the at least two signal patterns is generated and output.
 	Ito disclosed an image forming apparatus (see Fig. 1) comprising a thermal head ([0038], line 4; also see [0155], lines 1-2; the case where the material is thermosensitive), for developing at least two colors in a plurality of color developing materials ([0156], line 1), wherein when causing at least two of the plurality of color development materials to develop colors, the control unit generates, based on at least two signal patterns generated to cause the at least two color development materials to develop colors, a signal pattern of an OR of at least two parallel gradation heating data from a drive signal generator ([0076], lines 1-3 and [0077], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ito with those of Busch et al. by generating a signal pattern of an OR of at least two of the signal patterns in order to improve the degree of freedom in the design of the color formation material as disclosed by Ito in paragraph [0086].

23.	Regarding claim 13: The combination of Busch et al. and Ito disclosed the control method according to claim 12, wherein the signal pattern defines a heating temperature and a heating time to the image material by a pulse width and the number of pulses (Busch et al. [0030], lines 4-11. Also see Figs. 7 and 23, different pulse widths are used to control different color development layers).

24.	Regarding claim 14: The combination of Busch et al. and Ito disclosed the control method according to claim 12, wherein the plurality of color development layers include color development layers corresponding to yellow, cyan, and magenta, respectively (Busch et al. [0087], lines 1-8; also see Fig. 7).

25.	Regarding claim 15: The combination of Busch et al. and Ito disclosed the control method according to claim 12, wherein in the at least two signal patterns, signals are superimposed while aligning ON timings of first - 39 -10193306US01/P219-0311WOUS signals (Busch et al. Fig. 6, the control unit superimposes signals while aligning ON - 37 -10193306US01/P219-0311WOUS timings of first signals of regions A and B).

26.	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (US Pub. Nº 2008/0238967), in view of Ito (US Pub. Nº 2007/0218375).

27.	Regarding independent claim 16: Busch et al. disclosed a non-transitory computer-readable storage medium storing a program causing a computer to function ([0446], lines 1-6) as 
 	a control unit ([0116], line 4) configured to output, based on image data, a signal pattern for controlling energy to be added by a printhead ([0447], lines 2-4 and [0448], lines 1-2) to an image material including a plurality of color development layers that have different color development characteristics and develop colors in accordance with the added energy ([0030], lines 6-11 and [0087], lines 1-8), 
 	wherein at least two of the plurality of color development layers can be caused to develop colors in a single pass ([0384], lines 1-5).
 	Busch et al. also disclosed outputting synchronously ([0365], lines 1-2) signal pulses to develop at least two different colors that do not overlap in heating time nor in heating temperature ranges ([0044], line 1; also see Fig. 7), but did not explicitly disclose wherein when causing at least two of the plurality of color development layers to develop colors, the control unit generates, based on at least two signal patterns generated to cause the at least two color development layers to develop colors, a signal pattern of an OR of the at least two signal patterns and outputs the signal pattern.
 	Ito disclosed an image forming apparatus (see Fig. 1) comprising a thermal head ([0038], line 4; also see [0155], lines 1-2; the case where the material is thermosensitive), for developing at least two colors in a plurality of color developing materials ([0156], line 1), wherein when causing at least two of the plurality of color development materials to develop colors, the control unit generates, based on at least two signal patterns generated to cause the at least two color development materials to develop colors, a signal pattern of an OR of at least two parallel gradation heating data from a drive signal generator ([0076], lines 1-3 and [0077], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ito with those of Busch et al. by generating a signal pattern of an OR of at least two of the signal patterns in order to improve the degree of freedom in the design of the color formation material as disclosed by Ito in paragraph [0086].

28.	Regarding claim 17: The combination of Busch et al. and Ito disclosed the storage medium according to claim 16, wherein the signal pattern defines a heating temperature and a heating time to the image material by a pulse width and the number of pulses (Busch et al. [0030], lines 4-11. Also see Figs. 7 and 23, different pulse widths are used to control different color development layers).

29.	Regarding claim 18: The combination of Busch et al. and Ito disclosed the storage medium according to claim 16, wherein the plurality of color development layers include color development layers corresponding to yellow, cyan, and magenta, respectively (Busch et al. [0087], lines 1-8; also see Fig. 7).

30.	Regarding claim 19: The combination of Busch et al. and Ito disclosed the storage medium according to claim 16, wherein in the at least two signal patterns, the control unit superimposes signals while aligning ON timings of first signals (Busch et al. Fig. 6, the control unit superimposes signals while aligning ON - 37 -10193306US01/P219-0311WOUS timings of first signals of regions A and B).

Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
32.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
33.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
34.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853